IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,501-10


                        IN RE EDWARD CHARLES TUCKER, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 241-1308-07-A IN THE 241ST DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Smith County District Clerk

multiple times requesting an estimate of the cost of certain pages of the clerk’s records from his case.

He alleges the District Clerk has not responded to his requests.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Smith

County, is ordered to file a response stating whether he received a request from the Relator for a

statement of costs for his records. If the District Clerk received such a request, he shall state the

nature of his response and, if available, provide a copy of the response. If the District Clerk received
                                                                                                     2

such a request and did not respond, he shall provide his rationale for not responding. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.

Filed: August 22, 2018

Do not publish.